Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

				           DETAILED ACTION
	Note new examiner due to transfer.
The allowability indicated in the last office is withdrawn due to new ground of rejections.

				       ABSTRACT OBJECTION
The abstract is objected since it must be in a single paragraph.

				CLAIM OBJECTION
A comma is missing between “4 mm2” and “thickness” in line 2 of claim 9.

					    REJECTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In claim 1, the recited “the type” of line 2, “the range” of line 7 and a first occurring “the content” of lines 10 and 12 would lack antecedent basis.  Thus, a substitution of “the” with “a” is suggested.
In claim 3, the recited “the range” of line 2 would lack antecedent basis.  Thus, a substitution of “the” with “a” is suggested.
The recited expression of a range (i.e., preferably ---) within a range in line 8 of claim 1 and line 3 of claim 5 would be indefinite.  Separate dependent claims with a narrower limitation are suggested.
Other claims depend from the indefinite claim would be also indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 4, 6, 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 7,093,599).
Chen (US 7,093,599) teaches a gel comprising 100 parts of a mixture of triblock copolymers Septon 4033, 4044 and 4077 and poly(alpha-methlstyrene) and 250 parts of plasticizers in example XIV.  
 triblock copolymers of styrene-ethylene-styrene as evidenced by the instant disclosure at page 5, line 35 to page 6, line 3 of specification. 
Chen teaches that the poly(alpha-methylstyrene) has a softening point of above about 120oC at col. 18, lines 8-34 which would meet claim 2 or would make claim 2 obvious..
Chen further teaches various articles such as gel tapes and gel sheets having improved tear resistance and resistance to fatigue at col. 16, line 56 to col. 17, line 21 as well as a pad use in would healing in claim 1 which would meet claims 6, 7 and 10.
The recited amount of less than 25 wt.% of claim 4 would encompass 0 wt.%.
The example XIV is silent as to make-up of the Septon 4033, 4044 and poly(alpha-methlstyrene) for the100 parts.
But, it would have been obvious to one skilled in the art before the effective filing date of invention further to modify amounts of the Septon 4033, 4044 and poly(alpha-methylstyrene) in the example XIV of Chen in order to adjust softness or elasticity of the gels absent showing otherwise and see the following case laws.
Reference must be considered for all that it discloses and must not be limited to preferred embodiments or working examples.  In re Mills, 477 F2d 649, 176 USPQ 196 (CCPA 1972), In re Lamberti, 545 F.2d 747, 750 (CCPA 1976); MPEP 2123.
As to the recited amounts of components: When patentability is predicated upon a change in a condition of a prior art composition, such as a change in concentration or in temperature, or both, the burden is on Applicant to establish with objective evidence that the change is critical, i.e. it leads to a new unexpected result.  It is not inventive to In re Woodruff, 919 F.2d 1575, 1578 (Fed. Cir. 1990); In re Aller, 220 F.2d 454, 456 (CCPA 1955).

Claims 3-5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 7,093,599) as applied to claims 1, 2, 4, 6, 7 and 10 above, and further in view of Laurensou (US 2010/0285129 A1).
The instant invention further recites a plasticizer comprising a mixture of mineral oil and Vaseline, hydrocolloid particles and active substance over Chen.  The pad use in would healing taught by Chen would encompass a wound dressing.
Laurensou teaches a dressing comprising an elastomer matrix, the hydrocolloid and active substance in claims 6-11.   Laurensou teaches that the hydrocolloid particles would absorb aqueous liquids and an amount thereof in [0038 and 0042].  Laurensou also teaches petroleum jelly (i.e., Vaseline), mineral oil and a mixture thereof as plasticizers in [0046] and [0082-0085].  Thus, utilization of a mixture of the petroleum jelly (i.e., Vaseline) and mineral oil would be obvious.
Thus, it would have been obvious to one skilled in the art before the effective filing date of invention further to utilize the art well-known additives for the dressing taught by Laurensou in the example XIV of Chen having modified amounts of the Septon 4033, 4044 and poly(alpha-methylstyrene) in order to provide fast healing wound absent showing otherwise and see the following case laws.
Selection of a known material based on its suitability for its intended use is prima facie obvious, see Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
As to claim 8, various wound dressings sold in a pharmacy store such as Band-Aid brand have through-hoes and thus presence of the through-hoes on the pad use in would healing taught by Chen would be an obvious design choice.

	Claims 3-5, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 7,093,599) as applied to claims 1, 2, 4, 6, 7 and 10 above, and further in view of WO 2016/097653.
	The instant i claims 3-5, 8 and 9 further recite other limitations over Chen. 
WO teaches a dressing comprising 3.2 to 10 wt% of triblock copolymer at a first paragraph of page 8.  WO teaches various plasticizers such as mineral oils and Vaseline at bottom of page 9 and 2-20 wt.% of hydrocolloid particles at page 12, last paragraph to page 13, a second full paragraph.  WO teaches various active substance at bottom of page 13 to page 16.  
WO teaches the dressing comprising a support with through-hole with opening in an order of 0.5 to 10 mm2 at bottom of page 19.  WO teaches grammage of about 100 to 800 g/m2 in a third full paragraph of page 26.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  In re Woodruff, 919F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).   See MPEP 2144.05.
Example 1 of WO teaches hydrocolloid particles (i.e., carboxymethylcellulose) paraffine oil, Vaseline and antioxidant

Selection of a known material based on its suitability for its intended use is prima facie obvious, see Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945).  The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE H YOON whose telephone number is (571)272-1128. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





THY/Jan 26, 2022                                                  /TAE H YOON/                                                                               Primary Examiner, Art Unit 1762